


Exhibit 10.86
EMPLOYMENT AGREEMENT
This AGREEMENT (the “Agreement”) is entered into as of March 17, 2011 (the
“Commencement Date”) by and between Peabody Energy Corporation, a Delaware
corporation (the “Company”), and Jeane L. Hull (“Executive”).
RECITALS
To induce Executive to serve as the Company's Executive Vice President Technical
Services, the Company desires to provide Executive with compensation and other
benefits on the terms and subject to the conditions set forth in this Agreement.
Executive is willing to accept such employment and perform services for the
Company, on the terms and subject to the conditions hereinafter set forth.
It is therefore hereby agreed by and between the parties as follows:
1. Employment.


1.1 Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the term hereof as Executive Vice President Technical
Services. In such capacity, Executive shall report to the Chairman and Chief
Executive Officer (the “Chairman and CEO”) and shall have the customary powers,
responsibilities and authority of executives holding such positions in
corporations of the size, type and nature of the Company, as it exists from time
to time, and as are assigned by the Chairman and CEO or other senior executive
of the Company.


1.2 Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as Executive Vice President Technical Services commencing as
of the Commencement Date and agrees, subject to any period of vacation or other
approved leave, to devote his or her full business time and efforts to the
performance of services, duties and responsibilities in connection therewith,
subject at all times to review and control of the Chairman and CEO.


1.3 Subject to Executive's compliance with all of the provisions of the
Company's code of conduct and other policies, nothing in this Agreement shall
preclude Executive from engaging in charitable work and community affairs, from
delivering lectures, fulfilling speaking engagements or teaching at educational
institutions, from managing any investment made by him or her or his or her
immediate family with respect to which Executive is not substantially involved
with the management or operation of the entity in which Executive has invested
(provided that no such investment in publicly traded equity securities may
exceed five percent (5%) of the equity of any entity without the prior written
approval of the Chairman and CEO) or from serving, subject to the prior written
approval of the Chairman and CEO, as a member of boards of directors or as a
trustee of any other corporation, association or entity, to the extent that any
of the above activities do not materially interfere with the performance of his
or her duties hereunder. For purposes of the preceding sentence, any approval by
the Chairman and CEO required therein shall not be unreasonably withheld.


    




--------------------------------------------------------------------------------




2. Term of Employment. Executive's term of employment under this Agreement shall
commence on the Commencement Date and continue for three (3) years, subject to
earlier termination as provided in the Agreement (the “Term of Employment”). The
Agreement automatically will renew for a one (1)-year period at the end of the
initial Term of Employment and, if applicable, any renewal period, unless either
the Company or Executive notifies the other party of the intention not to renew
the Agreement in writing at least ninety (90) days before the end of the
applicable period.


3. Compensation.


3.1 Salary. During the Term of Employment, the Company shall pay Executive a
base salary (“Base Salary”) at the initial rate of $460,000. Such Base Salary
shall be payable in accordance with the ordinary payroll practices of the
Company. During the Term of Employment, the Compensation Committee of the
Company's Board of Directors (the “Compensation Committee”) and/or the Chairman
and CEO shall review Executive's Base Salary in good faith, at least annually,
in accordance with the Company's customary procedures and practices regarding
the salaries of senior executives, and may adjust Executive's Base Salary
following such review. “Base Salary” for all purposes herein shall be deemed to
be a reference to the Base Salary in effect as of any date that requires the
determination of Executive's Base Salary hereunder.


3.2 Annual Bonus.


(a)    In addition to Base Salary, Executive shall, commencing in 2011 and
continuing for each calendar year thereafter during the Term of Employment, be
eligible to receive an annual cash bonus (the “Bonus”) in accordance with a
program developed by the Compensation Committee and/or the Chairman and CEO,
based on achievement of performance targets established by the Compensation
Committee and/or the Chairman and CEO as soon as practicable at or after the
beginning of the calendar year to which the performance targets relate. The
performance targets for the 2011 Bonus shall be determined before or as soon as
practicable after the Commencement Date. Executive's Bonus opportunity for the
2011 fiscal year is 80% of his or her Base Salary. The Compensation Committee
and/or the Chairman and CEO shall review Executive's Bonus opportunity in good
faith from time to time in accordance with the Company's customary procedures
and practices regarding the bonus opportunities of senior executives, and may
adjust Executive's Bonus opportunity following such review. “Bonus” for all
purposes herein, except as otherwise specifically stated, shall be deemed to be
a reference to the Bonus opportunity in effect as of any date that requires the
determination of Executive's Bonus hereunder.
(b)    A Bonus award for any calendar year shall be payable to Executive at the
time bonuses are paid to executive officers for such calendar year in accordance
with the Company's policies and practices, but in no event later than March 15
of the calendar year following the later of (i) the calendar year in which the
Bonus is earned or (ii) the calendar year in which the Bonus is no longer
subject to a substantial risk of forfeiture within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
regulations and other guidance in effect thereunder (collectively, “Section
409A”).
        




--------------------------------------------------------------------------------




3.3 Equity-Based Compensation.
(a)    Periodic Awards. Executive shall be eligible to receive, from time to
time during the Term of Employment, equity-based compensation awards under the
Company's equity incentive plan(s) (the “Long-Term Incentive Awards”). Any such
Long-Term Incentive Awards shall be governed by separate grant agreements. The
grant date value for Executive's Long-Term Incentive Awards for the 2011 fiscal
year is 200% of his or her Base Salary. The Compensation Committee and/or the
Chairman and CEO shall review the grant date value of Executive's Long-Term
Incentive Awards in good faith from time to time in accordance with the
Company's customary procedures and practices regarding the long-term incentive
awards of senior executives, and may adjust the grant date value of future
Long-Term Incentive Awards to Executive following such review. “Long-Term
Incentive Award” for all purposes herein, except as otherwise specifically
stated, shall be deemed to be a reference to the grant date Long-Term Incentive
Award value in effect as of any date that requires the determination of
Executive's Long-Term Incentive Award value hereunder or under any grant
agreement.
(b)    Inducement Award. In conjunction with the execution of this Agreement,
the Company and Executive expect to enter into a Restricted Stock Agreement in
substantially the form attached hereto as Exhibit A.
4. Employee Benefits.
4.1 Employee Benefit Programs, Plans and Practices; Perquisites. The Company
shall provide Executive with employee benefits and perquisites at a level
(a) commensurate with his or her position in the Company and (b) at least as
favorable to Executive as the arrangements the Company provides to its other
senior executives that are in effect and open to new participants on the
Commencement Date, including retirement benefits, health and welfare benefits,
the Continuation Benefits (as defined in Section 6.2(b)(ii)(B)(II)), directors
and officers insurance and/or an indemnification agreement that covers claims
arising out of actions or inactions occurring during the Term of Employment, and
other employee benefits and perquisites which the Company may make available to
its senior executives from time to time in its discretion on and after the
Commencement Date. Executive's rights, if any, under any employee benefit plans
or programs of the Company as of the Commencement Date shall continue in
accordance with plan or program terms as in effect at any given time.
4.2 Vacation. Executive shall be entitled to the number of business days paid
vacation in each calendar year as determined in accordance with the Company's
applicable vacation policies, which shall be taken at such times as are
consistent with Executive's responsibilities hereunder.
5. Expenses. Subject to prevailing Company policy or guidelines, the Company
will reimburse Executive for all reasonable expenses incurred by Executive in
carrying out his or her duties on behalf of the Company, provided that payment
or reimbursement of expenses shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
the amount of such expenses eligible for payment or reimbursement in any year
shall not affect the amount of such expenses eligible for payment or
reimbursement in any other year and no such right to payment or reimbursement
shall be subject to liquidation or exchange for another benefit.






--------------------------------------------------------------------------------




6. Termination of Employment.
6.1 Termination of Employment for Any Reason. Except as otherwise specifically
provided in this Agreement, the Company or Executive may terminate Executive's
Term of Employment at any time for any reason by written notice to the other
party at least thirty (30) days in advance of the date of termination of
Executive's employment. In the event of a termination of Executive's employment
for any reason during the Term of Employment, the Company shall pay to
Executive:
(a)     within five (5) business days following the date of termination of
Executive's employment, a lump sum that includes: (i) Executive's Base Salary
earned on or prior to the date of such termination but not yet paid to Executive
in accordance with the Company's customary procedures and practices for the
payment of executive salaries; (ii) any business expenses incurred by Executive
and properly submitted for reimbursement, but not yet reimbursed by the Company
under Section 5 above as of the date of such termination; and (iii) any vacation
time accrued but unused as of the date of such termination;
(b)     any benefits accrued and vested under any of the Company's employee
benefit programs, plans and practices on or prior to the date of termination of
Executive's employment; and
(c)    if Executive's employment terminates due to retirement (as defined in the
applicable plan), a prorated bonus for the calendar year of termination of
Executive's employment, calculated as the Bonus Executive would have received in
such year based on actual performance multiplied by a fraction, the numerator of
which is the number of business days during the calendar year of termination
that Executive was employed and the denominator of which is the total number of
business days during the calendar year of termination. Such bonus shall be
payable when annual Bonuses are paid to other senior executives of the Company,
but in no event later than March 15 of the calendar year following the later of
(i) the calendar year in which the Bonus is earned or (ii) the calendar year in
which the bonus is no longer subject to a substantial risk of forfeiture within
the meaning of Section 409A.
The amounts described in (a) and (b) above are collectively referred to herein
as the “Accrued Obligations” and shall be paid in accordance with the terms of
such Company programs, plans and practices. The Accrued Obligations shall be
paid in addition to any amounts payable under any other provision of this
Section 6 due to the termination of Executive's employment. Any business
expenses incurred by Executive before his or her employment termination date and
properly submitted for reimbursement before or within ninety (90) days after the
employment termination date shall be processed and paid in accordance with
Section 5.
6.2 Termination by the Company without Cause or Termination by Executive for
Good Reason.
(a)     Notice Requirements.
(i)    General. Except as otherwise provided in paragraph (ii) below with
respect to a Good Reason termination, the Company or Executive may terminate
Executive's Term of Employment at any time for any reason by written notice to
the other party at least thirty (30) days in advance of the date of termination
of Executive's employment.
(ii)    Good Reason Notice Requirements and Cure Period. If Executive terminates
his or her employment during the Term of Employment for Good Reason (as defined
in Section 6.2(d) hereof), Executive shall provide written notice to the Company
at least forty-five (45)




--------------------------------------------------------------------------------




days in advance of the date of termination, such notice shall describe the
conduct Executive believes to constitute Good Reason and the Company shall have
the opportunity to cure the Good Reason within thirty (30) days after receiving
such notice. If the Company cures the conduct that is the basis for the
potential termination for Good Reason within such thirty (30)-day period,
Executive's notice of termination shall be deemed withdrawn. If Executive does
not give notice to the Company as described in this Section 6.2(a)(ii) within
ninety (90) days after an event giving rise to Good Reason, Executive's right to
claim Good Reason termination on the basis of such event shall be deemed waived.
(b)    Severance Benefits.
(i)    Severance Payment. If Executive's employment is terminated during the
Term of Employment (for the avoidance of doubt, the term “terminated” does not
include non-renewal of this Agreement):
(A)     by the Company for a reason other than Cause (as defined in Section
6.3(b) hereof), Disability (as defined in Section 6.4 hereof) or death, or
(B)     by Executive for Good Reason (as defined in Section 6.2(d) hereof),
and such termination constitutes a Separation from Service (as defined in
Section 6.2(c) hereof), the Company, as severance, shall pay to Executive an
amount (the “Severance Payment”) equal to the total of:
(I)    two (2) times Executive's Base Salary; plus
(II)    an additional amount equal to two (2) times the annual average of the
actual Bonus awards paid to Executive by the Company for the three (3) calendar
years preceding the date of Executive's employment termination (or, if Executive
has not been employed by the Company for three (3) full calendar years as of the
date his or her employment is terminated, for the two (2) calendar years or one
(1) calendar year, as applicable, for which he or she has been so employed and
eligible to receive a Bonus); plus
(III)    two (2) times six percent (6%) of Executive's Base Salary (to
compensate Executive for Company contributions he or she otherwise might have
received under the Company's retirement plan).
The Company shall pay to Executive (x) one-half (½) of such Severance Payment in
a lump sum payment on the earlier to occur of Executive's death or the first
business day immediately following the six (6)-month anniversary of Executive's
Separation from Service and (y) the remaining one-half (½) of the Severance
Payment in six (6) substantially equal monthly payments beginning on the first
day of the month next following the initial lump sum payment.
(ii)    Prorated Bonus and Continuation Benefits. In addition, if Executive's
employment is terminated:
(A)     by the Company for a reason other than Cause (as defined in Section
6.3(b) hereof), Disability (as defined in Section 6.4 hereof) or death, or
(B)     by Executive for Good Reason (as defined in Section 6.2(d) hereof),




--------------------------------------------------------------------------------




and such termination constitutes a Separation from Service, the following
provisions shall apply:
(I)    Prorated Bonus. The Company shall pay to Executive a prorated bonus (the
“Prorated Bonus”) for the calendar year of termination of Executive's
employment, calculated as the Bonus Executive would have received in such year
based on actual performance multiplied by a fraction, the numerator of which is
the number of business days during the calendar year of termination that
Executive was employed and the denominator of which is the total number of
business days during the calendar year of termination. The Prorated Bonus shall
be payable when annual bonuses are paid to other senior executives of the
Company, but in no event later than March 15 of the calendar year following the
later of (aa) the calendar year in which the Bonus is earned or (bb) the
calendar year in which the Bonus is no longer subject to a substantial risk of
forfeiture within the meaning of Section 409A.
(II)    Continuation Benefits. Executive shall be entitled to continuation of
group health coverage (including medical, dental, and vision benefits, to the
extent permitted under the applicable plan) and the health care flexible
spending account (to the extent required to comply with COBRA continuation
coverage requirements) (collectively, the “Continuation Benefits”) in accordance
with the applicable plan terms for a period of up to eighteen (18) months
following the date of Executive's Separation from Service (the “Benefit
Continuation Period”); provided, however, that Executive pays the full cost of
his or her coverage under such plans, except that Executive shall pay only the
required contributions for any health care continuation coverage required to be
provided to or on behalf of Executive under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), on the same basis as any other
plan participant electing similar COBRA continuation coverage under the Company
health plan; and provided, further, that any such coverage shall terminate to
the extent that Executive is offered or obtains comparable benefits from any
other employer during the Benefit Continuation Period. Executive shall be
reimbursed by the Company, on an after-tax basis, for his or her cost of the
Continuation Benefits (except that the reimbursement for his or her required
contributions for COBRA health care continuation coverage shall be reduced by an
amount equal to the cost paid by an active employee for similar coverage under
the Company health plan). The amount of expenses eligible for reimbursement or
Continuation Benefits provided during one calendar year shall not affect the
expenses eligible for reimbursement or amount of Continuation Benefits provided
during a subsequent calendar year (except with respect to health plan maximums
imposed on the reimbursement of expenses referred to in Code Section 105(b)),
the right to reimbursement or Continuation Benefits may not be exchanged or
substituted for other forms of compensation to Executive, and any reimbursement
or payment under the Continuation Benefits arrangements will be paid in
accordance with applicable plan terms and no later than the last day of the
calendar year following the calendar year in which Executive incurred the
expense giving rise to such reimbursement or payment.




--------------------------------------------------------------------------------




(iii)    Forfeiture. Notwithstanding the foregoing, if Executive breaches any
provision of Section 12 hereof, the remaining balances of the Severance Payment,
the Prorated Bonus, and any Continuation Benefits shall be forfeited.
(c)    “Separation from Service.” For purposes of this Agreement, the term
“Separation from Service” means a “separation from service” as such term is
defined under Section 409A. The terms “terminate,” “termination,” “termination
of employment,” and variations thereof, when used in this Agreement in
connection with Executive's employment, are intended to mean a termination of
employment that constitutes a Separation from Service. For purposes of the
determination of whether Executive has had a “separation from service” as
described under Section 409A, the terms “Company,” “employer” and “service
recipient” mean Peabody Energy Corporation and any affiliate with which Peabody
Energy Corporation would be considered a single employer under Code Section
414(b) or (c), provided that, in applying Code Section 1563(a)(1), (2), and (3)
for purposes of determining a controlled group of corporations under Code
Section 414(b), the language “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Code Section 1563(a)(1), (2), and (3), and
in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treasury Regulation Section
1.414(c)-2. In addition, where the use of a definition of “Company,” “employer”
or “service recipient” for purposes of determining a “separation from service”
is based upon legitimate business criteria, in applying Code Section 1563(a)(1),
(2), and (3) for purposes of determining a controlled group of corporations
under Code Section 414(b), the language “at least 20 percent” is used instead of
“at least 80 percent” each place it appears in Code Section 1563(a)(1), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), the language “at least 20
percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2.
(d)    “Good Reason.” For purposes of this Agreement, the term “Good Reason”
means:
(i)     a reduction, other than a reduction that generally affects all
similarly-situated executives and does not exceed ten percent (10%) in one year
or fifteen percent (15%) in the aggregate over three (3) consecutive years, by
the Company in Executive's Base Salary from that in effect immediately prior to
the reduction (in which event the Severance Payment shall be calculated based on
Executive's Base Salary in effect immediately prior to any such reduction);
(ii)     a reduction, other than a reduction that generally affects all
similarly-situated executives, by the Company in Executive's Bonus opportunity
and Long-Term Incentive Award grant date value used to establish Bonus
opportunities or Long-Term Incentive Awards, respectively, from time to time,
from those in effect immediately prior to any such reduction (in which event any
portion of the Severance Payment that relates to Bonus or Long-Term Incentive
Awards shall be calculated based on the Bonus opportunity or Long-Term Incentive
Award grant date value, as applicable, in effect immediately prior to any such
reduction);
(iii)    a material reduction in the aggregate program of employee benefits and
perquisites to which Executive is entitled (other than a reduction that
generally affects all executives);
(iv)     relocation of Executive's primary office by more than 50 miles from the




--------------------------------------------------------------------------------




location of Executive's primary office as of the date of this Agreement;
(v)     any material diminution or material adverse change in Executive's duties
or responsibilities;
(vi)    a breach by the Company of a material provision of this Agreement; or
(vii)    a failure on the part of the Company to obtain a written assumption of
its obligations under this Agreement by a successor owner of substantially all
of the Company's assets in connection with a merger, consolidation, asset sale,
liquidation, combination or other similar transaction.
Any amounts due to Executive in connection with a termination of employment
shall be computed without giving effect to any changes that give rise to Good
Reason.
6.3    Voluntary Termination by Executive; Discharge for Cause.


(a)     In the event that Executive's employment is terminated (i) by the
Company for Cause, as hereinafter defined, in which event no advance written
notice is required, or (ii) by Executive for a reason other than Good Reason,
Disability or death, the Company shall pay to Executive only the Accrued
Obligations.
(b)    As used herein, the term “Cause” means:
(i)     any material and uncorrected breach by Executive of the terms of this
Agreement, including, but not limited to, engaging in action in violation of
Section 12 hereof;
(ii)     any willful fraud or dishonesty of Executive that has a material
detrimental effect on (a) the reputation or business of the Company or any of
its subsidiaries or affiliates or (b) Executive's reputation or performance of
his or her duties to the Company or any of its subsidiaries or affiliates;
(iii)     a deliberate or willful refusal or failure of Executive to comply with
any major corporate policy of the Company which is communicated to Executive in
writing; or
(iv)     Executive's conviction of, or plea of nolo contendere to, any felony if
such conviction results in his or her imprisonment or has a material detrimental
effect on the reputation or business of the Company or any of its subsidiaries
or affiliates;
provided that with respect to clause (i) or (iii) above, Executive shall have
ten (10) days following written notice of the conduct which is the basis for the
potential termination for Cause within which to cure such conduct to prevent
termination for Cause by the Company. If Executive cures the conduct that is the
basis for the potential termination for Cause within such ten (10)-day period,
the Company's notice of termination shall be deemed withdrawn. Except for
violations of Section 12 hereof or termination under Section 6.3(b)(iv) above,
only actions, conduct and events occurring during the Term of Employment with
the Company shall be the subject of a termination for Cause. In the event that
Executive is terminated for failure to meet performance goals, such termination
shall be considered a termination without Cause for purposes of his or her right
to receive the Severance Payment, the Prorated Bonus and the Continuation
Benefits.
        




--------------------------------------------------------------------------------




6.4    Disability.
(a)    In the event of the Disability (as defined in (b) below) of Executive
during the Term of Employment, the Company may terminate Executive's Term of
Employment upon written notice to Executive (or Executive's personal
representative, if applicable) effective upon the date of receipt thereof (the
“Disability Commencement Date”). The Company shall pay to Executive the Accrued
Obligations as provided in Section 6.1 hereof, and the Prorated Bonus when such
bonuses are paid to other senior executives of the Company, but in no event
later than March 15 of the calendar year following the calendar year in which
Executive's employment terminated.
(b)    The term “Disability,” for purposes of this Agreement, generally shall
mean Executive's absence from the full-time performance of Executive's duties
pursuant to a reasonable determination made in accordance with the Company's
long-term disability plan that Executive is disabled and entitled to long-term
disability benefits as a result of incapacity due to physical or mental illness
that lasts, or is reasonably expected to last, for at least six (6) months.
6.5     Death. In the event of Executive's death during the Term of Employment
or at any time thereafter while payments are still owing to Executive under the
terms of this Agreement, the Company shall pay to Executive's beneficiary(ies)
(to the extent so designated by Executive) or his or her estate (to the extent
that no such beneficiary has been designated) the Accrued Obligations as
provided in Section 6.1 hereof, and the Prorated Bonus when such bonuses are
paid to other senior executives of the Company, but in no event later than March
15 of the calendar year following the calendar year in which Executive's
employment terminated.
6.6     No Further Notice or Compensation or Damages. Executive understands and
agrees that he or she shall not be entitled to any further notice, compensation
or damages upon termination of employment under this Agreement, other than
amounts specified in Section 4, this Section 6, any ancillary documents or any
plan, program or arrangement of the Company.
6.7     Executive's Duty to Provide Materials. Upon the termination of
Executive's employment for any reason, Executive or his or her estate shall
surrender to the Company all correspondence, letters, files, contracts, mailing
lists, customer lists, advertising materials, ledgers, supplies, equipment,
checks, and all other materials and records of any kind that are the property of
the Company or any of its subsidiaries or affiliates, that may be in Executive's
possession or under his or her control, including, without limitation, any
“soft” copies or computerized or electronic versions thereof.
7.     Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Chairman and Chief Executive Officer
Peabody Energy Corporation
701 Market Street, Suite 900
St. Louis, Missouri 63101-1826


To Executive at the most recent address set forth in the Company's personnel
records.






--------------------------------------------------------------------------------




Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of sending shall constitute the time at which notice was given.
8. Severability. If any provision of this Agreement is declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof, which shall remain in full force and
effect.
9. Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement, in writing, to any successor
(whether by merger, purchase, spin-off or otherwise) to all or substantially all
of the stock, assets or businesses of the Company. This Agreement shall be
binding upon, inure to the benefit of and be enforceable by the heirs and
representatives of Executive and the permitted assigns and successors of the
Company.
10. Amendment. This Agreement may be amended only by written agreement of the
parties hereto.
11. Code Section 409A Compliance.
(a)    This Agreement is intended to comply with Section 409A and shall, to the
extent practicable, be construed in accordance therewith. Accordingly,
notwithstanding anything in this Agreement to the contrary, if the Company
determines that Executive is a “specified employee” (as defined in Code Section
409A(a)(2)(B)(i)) at the time of his or her Separation from Service and any
amount payable to Executive under this Agreement is a deferral of compensation
subject to the additional tax described in Code Section 409A(a)(1)(B) and would
be considered a payment upon Executive's Separation from Service, then such
amount shall not be paid before the date that is the earlier of (i) six (6)
months and one (1) day after Executive's Separation from Service or (ii)
Executive's death (the “Delay Period”). Upon the expiration of the Delay Period,
the initial payment following the Delay Period shall include a lump sum payment
equal to those payments that otherwise would have been paid if the delay had not
applied, and any remaining payments due shall be payable in accordance with
their original payment schedule.
(b)    If either party to this Agreement reasonably determines that any amount
payable pursuant to this Agreement would result in adverse tax consequences
under Section 409A (including, but not limited to, the additional tax described
in Code Section 409A(a)(1)(B)), then such party shall deliver written notice of
such determination to the other party, and the parties hereby agree to work in
good faith to amend this Agreement so it (i) is exempt from, or compliant with,
the requirements of Section 409A and (ii) preserves as nearly as possible the
original intent and economic effect of the affected provisions.
12. Nondisclosure of Confidential Information; Non-Competition;
Non-Solicitation.
(a)     Executive, during the Term of Employment and thereafter, will not,
directly or indirectly, use for himself or herself or use for, or disclose to,
any party other than the Company, or any subsidiary of the Company (other than
in the ordinary course of Executive's duties for the benefit of the Company or
any subsidiary of the Company), any secret or confidential information regarding
the business or property of the Company or its subsidiaries or regarding any
secret or confidential apparatus, process, system, or other method at any time
used, developed, acquired, discovered or investigated by or for the Company or
its subsidiaries, whether or not developed, acquired, discovered




--------------------------------------------------------------------------------




or investigated by Executive. At the termination of Executive's employment or at
any other time the Company or any of its subsidiaries may request, Executive
shall promptly deliver to the Company all memoranda, notes, records, plats,
sketches, plans or other documents (including, without limitation, any “soft”
copies or computerized or electronic versions thereof) made by, compiled by,
delivered to, or otherwise acquired by Executive concerning the business or
properties of the Company or its subsidiaries or any secret or confidential
product, apparatus or process used developed, acquired or investigated by the
Company or its subsidiaries.
(b)    In consideration of the Company's obligations under this Agreement,
Executive agrees that, during his or her employment with the Company and:
(i)     for a period of one (1) year thereafter, without the prior written
consent of the Chairman and CEO, he or she shall not, directly or indirectly, as
principal, manager, agent, consultant, officer, stockholder, partner, investor,
lender or employee or in any other capacity, carry on, be engaged in or have any
financial interest in, any entity which is in competition with the business of
the Company or its subsidiaries; provided, however, that this paragraph (i)
shall not apply if the Company does not renew this Agreement and terminates
Executive's employment and Executive does not receive severance benefits from
the Company; and
(ii)     for a period of two (2) years thereafter, without the prior written
consent of the Chairman and CEO, he or she shall not, on his or her own behalf
or on behalf of any person, firm or company, directly or indirectly, solicit or
offer employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation.
(c)    For purposes of this Section 12, an entity shall be deemed to be in
competition with the Company if it is principally involved in the purchase, sale
or other dealing in any property or the rendering of any service purchased,
sold, dealt in or rendered by the Company as a part of the business of the
Company within the same geographic area in which the Company effects such sales
or dealings or renders such services. Notwithstanding this Section 12(c) or
Section 12(b), nothing herein shall be construed so as to preclude Executive
from investing in any publicly or privately held company, provided that
Executive's beneficial ownership of any class of securities of an entity in
competition with the Company does not exceed five percent (5%) (or such higher
percentage approved in writing by the Chairman and CEO) of the outstanding
securities of such class.
(d)    Executive agrees that the covenant not to compete and the covenant not to
solicit are reasonable under the circumstances and will not interfere with his
or her ability to earn a living or otherwise to meet his or her financial
obligations. Executive and the Company agree that if in the opinion of any court
of competent jurisdiction such restraint is not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of this covenant which appear unreasonable and to
enforce the remainder of the covenant as so amended. Executive agrees that any
breach of the covenants contained in this Section 12 would irreparably injure
the Company. Accordingly, Executive agrees that, in the event that a court
enjoins Executive from any activity prohibited by this Section 12, the Company
may, in addition to pursuing any other remedies it may have in law or in equity,
cease making any payments otherwise required by this Agreement and obtain an
injunction against Executive from any court having jurisdiction over the matter
restraining any further violation of this Agreement by Executive.
    




--------------------------------------------------------------------------------




13. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive's death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive's death or a judicial
determination of his or her incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his or her
beneficiary, estate or other legal representative. Any reference to the
masculine gender in this Agreement shall include, where appropriate, the
feminine.
14. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action to enforce the covenants in
Section 12 hereof) or any ancillary documents shall be resolved by arbitration
in St. Louis, Missouri. Three arbitrators shall be selected, and arbitration
shall be conducted, in accordance with the rules of the American Arbitration
Association. The arbitrators shall have the discretion to award the cost of
arbitration, arbitrators' fees and the respective attorneys' fees of each party
between the parties as they see fit. Notwithstanding anything in this Section 14
to the contrary, payments made under this Section 14 that are provided during
one calendar year shall not affect the amount of such payments provided during a
subsequent calendar year, payments under this Section 14 may not be exchanged or
substituted for other forms of compensation to Executive, and any such payment
will be paid within sixty (60) days after Executive prevails, but in no event
later than the last day of Executive's taxable year following the taxable year
in which he or she incurred the expense giving rise to such payment.
15. Governing Law. This Agreement shall be construed, interpreted and governed
in accordance with the laws of the State of Missouri, without reference to rules
relating to conflicts of law.
16. Effect on Prior Agreements. This Agreement and any ancillary documents
contain the entire understanding between the parties hereto and this Agreement,
except as provided in an ancillary document, supersedes in all respects any
prior or other agreement or understanding, written or oral, between the Company,
any affiliate of the Company or any predecessor of the Company or affiliate of
the Company and Executive.
17. Withholding. The Company shall be entitled to withhold from payments to or
on behalf of Executive any amount of tax withholding required by law.
18. Currency. All dollar amounts or references contained in this Agreement and
any ancillary document refer to the United States dollar.
19. Survival. Notwithstanding the expiration of the term of this Agreement, the
applicable provisions of this Agreement (such as Sections 5 through 20) shall
remain in effect as long as is reasonably necessary to give effect thereto in
accordance with the terms hereof.
20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------












PEABODY ENERGY CORPORATION
By
/s/ Sharon D. Fiehler
 
Sharon D. Fiehler
 
Executive Vice President and Chief Administrative Officer
 
 
EXECUTIVE
 
/s/ Jeane L. Hull
 
Jeane L. Hull
 
 
 
 
 
 



                            














--------------------------------------------------------------------------------






EXHIBIT A


RESTRICTED STOCK AGREEMENT






[ATTACHED]






